Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 06/08/20.
Claims 1-19 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Specification
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not contain a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overmyer et al. (9,788,836).
	Regarding claims 1-5, Overmyer discloses a surgical instrument system, comprising: a surgical instrument assembly, comprising: a shaft (260; Fig. 1); and an end effector (300) attached to said shaft; and a control circuit (2000) configured to limit operation of said surgical instrument assembly to a limited-capabilities state based on a predefined software configuration (par. 434); wherein said control circuit is configured to receive an input from a user to unlock a full-capabilities state of said surgical instrument assembly (par. 432-436); wherein said limited-capabilities state comprises limiting an actuation-member sensing system to a reduced functional state (par. 515); determine a limited-capabilities operating mode and recommend the limited-capabilities operating mode to a user of said surgical instrument assembly (pars. 515-516); and, a control circuit configured to limit a functional range of said electro-mechanical system based on a level of available power to said surgical instrument assembly (pars. 244-245, 267).
Allowable Subject Matter
Claims 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	The prior art does not disclose or make obvious the claimed combination including the following features:
a surgical communications hub; and a surgical instrument comprising a controller, a first set of firmware, and a communications system configured to communicate with said surgical communications hub, wherein said first set of firmware is suitable for said surgical instrument to perform a first surgical technique, and wherein said controller is selectively operable by the user of said surgical instrument system to upload a second set of firmware from said surgical communications hub that makes said surgical instrument suitable to perform a second surgical technique which is different than said first surgical technique. It is the controller selectively operable by the user to upload a second set of firmware from said surgical communications hub that makes said surgical instrument suitable to perform a second surgical technique which is different than said first surgical technique.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731